Citation Nr: 1227388	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diaphragmatic paralysis/elevation of the right hemidiaphragm, to include as secondary to service-connected residuals of a cervical spine fracture.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected residuals of a cervical spine fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In April 2011, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have diaphragmatic paralysis.

2.  Elevation of the right diaphragm was not manifest in service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability.

2.  Obstructive sleep apnea was not manifest in service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diaphragmatic paralysis/elevation of the right diaphragm was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Obstructive sleep apnea was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In October 2008, the Veteran filed claims for service connection for diaphragmatic paralysis and sleep apnea as secondary to residuals of a cervical spine injury.  The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in November 2008.  The Board notes that the Veteran was not furnished a letter meeting the Dingess/Hartman requirements as to disability rating and effective date; however, notice as to these elements was provided in the March 2012 supplemental statement of the case (SSOC).  To the extent the form and timing of the notice was deficient, the Board finds that no prejudice to the Veteran is shown.  Because the Board herein denies the claims for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, and private medical records from St. Luke's clinic.  The Veteran identified Millcreek Community Hospital as a treatment provider; however, in February 2009, he stated that he was unable to obtain the records from this facility and asked that the RO proceed with the appeal.  He also failed to respond to VA's repeated requests for an authorization form (VA Form 21-4142) to assist him obtaining these records (see letters dated in November 2008, February 2009, and April 2011).  Therefore, the Board finds that VA has fulfilled its duty to assist him in obtaining all identified treatment records. 

In addition, the Veteran was provided with a VA examination in May 2011.  As the May 2011 medical opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the May 2011 VA examination is adequate to make a determination on these claims.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 


Legal Criteria

Initially, the Board notes that the evidence does not reflect that the Veteran served in combat.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

In addition, a disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

In this case, the Veteran claims that he has diaphragmatic paralysis and obstructive sleep apnea as a result of service-connected residuals of a cervical spine fracture.  Although he does not claim that these disabilities are directly related to service, the RO considered the claims on both a direct and secondary basis.  To avoid any prejudice to the Veteran, the Board will also consider the claims on both a direct and secondary basis.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to diaphragmatic paralysis or sleep apnea.  At his May 1968 enlistment examination, his lungs and chest were normal and he denied a history of shortness of breath, asthma, and pain or pressure in the chest.  A Medical Board Report reflects that he sustained a fracture of the C-1 vertebra while playing football in October 1970.  He was hospitalized until March 1971 and discharged to limited duty.  X-rays showed no instability of the C-1 vertebra on C-2.  At that the time of discharge, he had moderate limitation of motion with pain, moderate neck discomfort with headache, and pain with motion only at the extremes of rotation.  Neurologic examination was within normal limits.  The Veteran was found unfit for duty and medically discharged.

The report of a December 1971 VA examination reflects that the Veteran's respiratory and neurological systems were normal.  He complained of neck pain and tenderness, but had full range of motion.  A December 1971 chest X-ray showed a "healthy chest".  

In a January 1971 rating decision, the RO granted service connection and assigned a 10 percent rating for residuals of a cervical spine fracture, effective August 25, 1971.  A 10 percent rating has been in effect since then.

An October 2006 consultation report from Dr. Fullmer, a private physician from St. Luke's Clinic, reflects that the Veteran had some mild resting hypoxemia following cardiac catheterization and angioplasty.  Dr. Fuller was asked to see the patient in regard to his oxygen saturation.  Dr. Fuller noted that the Veteran had a known prior history of borderline mild hypoxemia and was seen by him in 2001 for dyspnea following an esophagogastroduodenoscopy (EGD) and esophageal dilation procedure.  He had a significant elevated right hemidiaphragm and a sniff test demonstrated limited motion on fluoroscopy.  Pulmonary function tests revealed mild to moderate restrictive ventilatory defect.  A review of previous X-ray indicated that the Veteran's right diaphragm had been elevated for a number of years.  He also had a neck and chest CT scan performed, which did not demonstrate evidence of any mediastinal neoplasm or hilar mass, or other changes that could explain the diaphragmatic paresis.  At that time, the Veteran also showed some symptoms of sleep apnea and was reportedly diagnosed the previous year.  Dr. Fullmer's assessment was that the Veteran's hypoxemia was probably due to right hemidiaphragm paresis and also possibly some obesity hypoventilation.  

Private treatment records from St. Luke's Clinic dated from October 2006 to April 2008 reflect continued treatment for hypoxemia, hemidiaphragm paralysis, and obstructive sleep apnea.  A January 2007 sleep study confirmed a diagnosis of obstructive sleep apnea.  These records, along with VA outpatient treatment records, reflect that the Veteran was morbidly obese and was counseled to lose weight.  

A July 2008 letter from Dr. Fullmer notes that the Veteran's workup demonstrated a partially paralyzed right hemidiaphragm, which caused some restrictive changes in his lung functions and contributed to his problems with hypoxemia.  He also had obstructive sleep apnea, which may have been exacerbated by his right hemidiaphragm paralysis.  Dr. Fullmer noted that the Veteran related a history of cervical injury with fracture in the early 1970s during military service.  Dr. Fullmer opined "[i]t is possible that a cervical injury such as this could cause phrenic nerve injury and a subsequent diaphragmatic paralysis."

In a July 2008 letter, Dr. Helms, a private physician at Millbrook Community Hospital, stated that he had been approached by the Veteran concerning the diagnosis of diaphragmatic paralysis and its possible etiologies.  Dr. Helms noted that the Veteran reportedly had received an injury to his cervical spine during military service.  Dr. Helms opined "[w]hile I admit that there are more common reasons for diaphragmatic paralysis, the literature is replete with cases indicating that cervical spondylosis can be a neurologic cause of diaphragmatic paralysis".  Dr. Helms cited several articles supporting a link between phrenic paresis and cervical spine conditions and stated that "[the Veteran's] neck injuries may in fact be linked to the injuries he sustained while protecting our freedoms."

A December 2009 private medical records from St. Luke's Clinic reflects that the Veteran was referred to another physician for a second opinion regarding his "presumed" diaphragmatic paralysis.  It was noted that the Veteran's dyspnea was multifactorial with diaphragmatic paralysis, restrictive lung disease, secondary pulmonary hypertension, and obesity and deconditioning ,as contributing factors.  Dr. Akhtar stated that he wanted to confirm the diagnosis of diaphragmatic paralysis with a sniff test and rule out anatomic problems with some further chest imaging with CT.  Dr. Akhtar noted that restrictive lung disease was related to obesity and presumed paralyzed right hemidiaphragm.  

A January 2010 private medical record from St. Luke's Clinic notes that the elevated right hemidiaphragm was likely due to eventration and that MIP/MEP (maximum inspiratory and expiratory pressure) and fluoroscopy were negative for paralysis.  The role of obesity and weight loss efforts were discussed in context of hypoxemia and the Veteran stated that he and his wife would start a weight loss program.  It was noted that the Veteran reported that he was first diagnosed with elevated diaphragm about 12 years ago and that breathing problems started about one year ago.  He also reported having a wrestling injury in high school during which his "cartilage was separated" on the right side.  It was noted that diagnostic imaging MIP/MEP was negative for diaphragmatic weakness and that chest fluoroscopy showed full movement of diaphragms bilaterally with elevation of the right hemidiaphragm.  

The report of a May 2011 VA examination reflects that the examiner thoroughly reviewed the Veteran's claims file, noting the pertinent medical history as discussed above.  An X-ray showed elevated right hemidiaphragm.  Magnetic resonance imaging (MRI) of the cervical spine showed straightening of the cervical spine; multilevel moderate degenerative disc disease; and multilevel disc osteophytes and uncovertebral joint degenerative changes, most significant at C3-4, C5-6, and C6-7, causing moderate stenosis.  The examiner noted that a recent December 2009 fluoroscopic sniff test showed no right diaphragm paralysis and that the CT scan showed "likely eventration" of the right hemidiaphragm.  The diagnosis was right hemidiaphragm elevation with a recent fluoroscopic test indicating no paralysis.  The examiner also noted a diagnosis of obstructive sleep apnea.  

The examiner opined that right hemidiaphragm paralysis was not caused by or a result of the fracture of the C-1 vertebra.  The rationale was that the recent fluoroscopic sniff test indicated that the hemidiaphragm was not paralyzed, although it was elevated, and that the CT scan indicated that it was likely due to eventration.  The examiner noted that Dr. Fullmer's records indicated that the Veteran had a motor vehicle accident in the past and that he injured his right ribcage in high school.  The examiner stated that the Veteran could have injured his diaphragm at either of those times.  The examiner also noted that the Veteran had a normal chest X-ray in December 1971 and that if the Veteran had injured the nerve supply to his diaphragm in the 1970 football injury, his right hemidiaphragm should have been elevated by December 1971.  The examiner then went on to state that perhaps if the high school wrestling injury caused the diaphragmatic damage, it would have been evidenced by December 1971 also.  The examiner noted that the MRI of the cervical spine was moot, because there was no diaphragmatic paralysis.  However, the examiner noted that most of the major findings were at C5/C6/C7 and not in the upper spine near C1.  Further, most of these findings were left-sided.  The examiner also addressed Dr. Fullmer's and Helm's medical opinions, noting that the evidence did not indicate that the Veteran had right hemidiaphragmatic paralysis and that the abnormalities of C-spine involved the left side and would not affect the right hemidiaphragm.  Furthermore, the MRI did not mention anything abnormal at the C1 level or the adjacent C2-3 level.  The examiner further stated that obstructive sleep apnea was not caused by or a result of the residuals of the C-1 vertebra fracture, noting that because there was no diaphragmatic paralysis, the sleep apnea was due to other causes and that the Veteran's morbid obesity was the most likely cause.  

In this case, the Board finds that the weight of the evidence is against the Veteran's claims for service connection.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

At the onset, the Board notes that the Veteran is competent to describe what he has personally experienced, including symptoms involving difficulty breathing.  He is also competent to report that his wife states he has trouble breathing during his sleep.  Layno, 6 Vet.App. at 469.  The Board also finds that these statements are credible.  

The Veteran alleges that his diaphragmatic paralysis and sleep apnea are due to the residuals of his cervical spine fracture in service.  The Board notes that Dr. Fullmer and Dr. Helms have indicated that the cervical spine fracture is a possible cause of the Veteran's diaphragmatic paralysis.  Therefore, the Veteran's statements in this regard are also competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The weight and probative value of these assertions will be addressed below.

With regard to the evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as explained below, the Board finds that May 2011 VA examiner's conclusions that the Veteran does not have hemidiaphragmatic paralysis and that his elevated right hemidiaphragm and obstructive sleep apnea are not related to his service-connected cervical spine fracture are far more probative than any lay or medical evidence to the contrary.  

Initially, the Board finds that the weight of the evidence indicates that the Veteran does not have hemidiaphragmatic paralysis.  Although Dr. Fullmer's initial consultation in October 2006 indicated right-sided hemidiaphragm paralysis, the Veteran was referred for a second opinion and a repeat sniff test using fluoroscopy showed full movement of the diaphragms bilaterally.  Furthermore, MIP/MEP diagnostic imaging was negative for diaphragmatic weakness.  The May 2011 VA examiner also opined, based on the evidence of record, that the Veteran did not have hemidiaphragmatic paralysis.  Therefore, to the extent Drs. Fullmer and Helms associate such paralysis to the Veteran's cervical spine injury in service, the Board finds their opinions have little probative value.  In other words, if the Veteran does not have diaphragmatic paralysis, the question as to etiology is moot.

The Board acknowledges that the Veteran does have an elevated right hemidiaphragm.  In May 2011, the Veteran reported that this was first found 12 years ago (in 1999).  It is first documented in the record in October 2006; however, Dr. Fullmer indicated that a review of previous X-rays demonstrated that his right diaphragm had been elevated for a number of years.  The apparent cause of the elevated right diaphragm was eventration, according to CT scans in January 2010 and the May 2011 VA examiner.  Significantly, the December 1971 chest X-ray did not indicate that the Veteran's right diaphragm was elevated.  As the May 2011 VA examiner explained, if the right hemidiaphragm became elevated in service, either due to the cervical spine injury or some other cause, it would have been noted on the December 1971 X-ray.  Rather, the evidence indicates that this first became manifest many years later and is unrelated to the C-1 vertebral fracture he sustained in service.  The May 2011 VA examiner pointed out that the MRI of the spine did not show any significant findings at the C-1 level or the adjacent C2-3 level.  The most significant findings were at the C5, C6, and C7 levels and were left-sided, which would not affect the right diaphragm.  Likewise, in his October 2006 consultation report, Dr. Fullmer indicated that a neck and chest CT scan showed no evidence of any mediastinal neoplasm or hilar mass, or other changes that could explain the diaphragmatic paresis.  Hence, the evidence does not indicate that the elevation of the right hemidiaphragm is proximately due to or aggravated by the service-connected cervical spine disability.  

The Board notes that the May 2011 VA examiner suggested other causes for the Veteran's elevated right diaphragm (high school wrestling injury, motor vehicle accident, and obesity).  While the exact cause is unclear, none of the suggested causes are related to a disease or injury that was incurred in service, and there is no evidence of aggravation of any preexisting injury during service, as indicated by the normal December 1971 chest X-ray.  It is worth noting that the record consistently indicates that the Veteran's morbid obesity plays an important role in his dyspnea, restrictive lung disease, and elevated right hemidiaphragm. 

The record also reflects that the Veteran has obstructive sleep apnea.  According to Dr. Fullmer's October 2006 consultation, the Veteran was diagnosed with sleep apnea the previous year (in 2005).  There is no evidence to suggest that the Veteran's sleep apnea is proximately due to or aggravated by his service-connected cervical spine disability.  Dr. Fullmer indicated that sleep apnea might have been exacerbated by the hemidiaphragm paralysis, but for the reasons stated above, there is no indication that this is proximately due to or aggravated by the Veteran's cervical spine disability.  In addition, the May 2011 VA examiner indicated that the sleep apnea might be due to right diaphragm eventration, which had "nothing to do with" the C-1 vertebral fracture, and that morbid obesity was the most likely cause.

In sum, the more probative evidence indicates that the Veteran has not had diaphragmatic paralysis during the appeal period.  He has been diagnosed with elevation of the right hemidiaphragm, most likely due to eventration, which did not manifest in service or for many years thereafter and the evidence does not suggest that this condition is proximately due to or aggravated by his service-connected residuals of a cervical spine fracture.  In addition, sleep apnea was not manifest in service or for many years thereafter and the evidence does not suggest that this condition is proximately due to or aggravated by his service-connected residuals of a cervical spine fracture.  

For the foregoing reasons, the Board finds that service connection is not warranted for diaphragmatic paralysis, elevated right hemidiaphragm, or sleep apnea.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for diaphragmatic paralysis/elevation of the right hemidiaphragm, to include as secondary to residuals of a cervical spine fracture, is denied.


Service connection for obstructive sleep apnea, to include as secondary to residuals of a cervical spine fracture, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


